DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 17-19, 21, 23, 24, 26 and 27 are pending.  Claims 17 and 23 are independent.  Claims 17, 18 and 23 are currently amended.  The amendment to the claims are accepted.

Response to Arguments

3.	Applicant's arguments filed on 7/12/2022 have been fully considered but they are not persuasive based on new ground(s) of rejection.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Independent claim 23 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  While the claim recites a series of steps or acts to be performed, a statutory “process” under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing [see page 10 of In Re Bilski 88 USPQ2d 1385].  The instant claim is neither positively tied to a particular machine that accomplishes the claimed method steps nor transforms underlying subject matter, and therefore do not qualify as a statutory process.   Claim 23 comprises steps of providing …, employing …, analyzing …, and alerting … are broad enough that the claims could be completely performed mentally, verbally or written down with pencil and paper for execution by a human being without a machine nor is any transformation apparent.  Thus the recited methods are not tied to a particular machine or apparatus.  Additionally, none of the recited steps transform a particular article into a different state or thing.  Accordingly, the recited method is directed to nonstatutory subject matter.  To overcome rejection under 35 U.S.C. 101, it is suggested that at least one of the previously identified steps is to be performed “by a computer” to positively tie the method to a computer.  Accordingly, dependent claims 24-27 are also rejected based on their dependency of the rejected claim 23. 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US Patent 7,865,953) in view of Yu (US PG Pub. 2015/0180829).
As regarding claim 17, Hsieh discloses A method for monitoring blacklists on the web comprising: 
A) providing a plurality of URLs that their web pages comprise a blacklist, navigating, by a computer’s monitoring system, to a URL webpage selected from said plurality of URLs [col. 6, line 62 - col. 7, line 26]; 
Hsieh does not explicitly discloses providing a list of subscriber's I.P. addresses, URLs and Domains; however, Yu discloses it [para. 40].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Hsieh’s blacklist to further comprise a list of subscriber's I.P. addresses, URLs and Domains, as disclosed by Yu, so that the blacklist may control the access with more granularity [Yu para. 40].
Yu further discloses determining whether any of said subscriber’s I.P. addresses, URLs and Domains appear within the blacklist at said URL website [para. 40]; and
C) alerting the subscriber, when the determining is deemed positive [para. 41 and 53].

As regarding claim 18, Hsieh further discloses The method according to claim 17 further comprising: 
D) navigating to a next URL webpage from the plurality of URLs comprising the blacklists, when the determining is deemed negative [col. 7, lines 11-19]; and 
E) returning to step B) [col. 7, lines 27-40].

As regarding claim 19, Hsieh further discloses The method according to claim 17, further comprising submitting a request to be taken off the blacklist, when the determining is deemed positive [col. 8, lines 35-46].

As regarding claim 21, Hsieh further discloses The method according to claim 17, wherein alerting the subscriber comprises sending a display model indicative of the computer related asset code appearing in the blacklist [col. 8 lines 35 - 39].
9.	Claims 23, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US PG Pub. 2012/0167220) in view of Chandramouli (US PG Pub. 2012/0254333) and further in view of Sutton (US PG Pub. 2014/0280570).
As regarding claim 23, Jeong discloses A method for monitoring the web for malicious webpages [abstract; monitoring and detecting malicious sites that distribute malicious code] comprising: 
A) providing a plurality of subscriber related keywords stored in a keyword database, employing a crawler to perform a search in an online search engine using a keyword from said keyword database and retrieve a list of URLs of webpages that match said keyword [para. 24-25]; 
B) employing one or more crawlers to visit the retrieved URL webpages [para. 36]; 
C) analyzing the contents of the webpages of the retrieved URLs and determining if they are malicious webpages or not [para. 38]; 
Jeong does not explicitly disclose that the malicious site that distributes malicious code is a fake webpage wherein said fake page is deceiving page posing as a page of the subscriber; however, Chandramouli discloses it [para. 720; fake Twitter webpage].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Jeong’s malicious website to further comprise fake website, as disclosed by Chandramouli, in order to allow the adversaries’ fake webpages to masquerade as legitimate webpages to lure the users into accessing the adversaries’ fake webpages for malicious purposes.
Jeong and Chandramouli do not explicitly disclose D) alerting the subscriber, when a webpage of the retrieved URLs is determined as a fake page, wherein said alerting optionally comprises sending a display model indicative of details of the fake page, wherein said alerting optionally comprises sending a display model indicative of details of the fake page; however, Sutton discloses it [para. 16, 17 and 24].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Jeong and Chandramouli’s system to further comprise the missing claim limitation, as disclosed by Sutton, in order to keep the user aware of the detected malicious websites to prevent damage.

As regarding claim 24, Jeong, Chandramouli and Sutton further disclose The method according to claim 23, wherein said method further comprises: E) when the determination of step C) is deemed that the webpages are not fake pages, employing a crawler to perform a search in an appropriate online search engine using the following keyword from the keyword database and retrieve a list of URLs of webpages that match said following keyword [Jeong para. 24-25], and 
F) returning to step B) [Jeong para. 36].

As regarding claim 26, Jeong, Chandramouli and Sutton further disclose The method according to claim 23, wherein the search engine is dedicated for searching social media webpages [Jeong para. 11]; and wherein the URL webpages are social media webpages [Jeong para. 21]; wherein the analyzing comprises: obtaining the content posted by the social media webpage owner; comparing said obtained content with a database comprising malicious content and determining whether the obtained content comprises the malicious content [Sutton para. 11].

As regarding claim 27, Jeong, Chandramouli and Sutton further disclose The method according to claim 23, wherein said method further comprises, informing the hosting provider of the fake webpage to permanently remove it, when a webpage of the retrieved links is determined as a fake page [Sutton para. 20 and 23-24].





Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433


/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433